Case 2:20-cv-00209-SPC-MRM Document 44 Filed 07/22/20 Page 1 of 10 PageID 650




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION

 ODETTE MURRAY,

                   Plaintiff,

 v.                                                          Case No.: 2:20-cv-209-FtM-38MRM

 AETNA LIFE INSURANCE
 COMPANY,

                 Defendant.
                                                  /

                                       OPINION AND ORDER1

         Before the Court is Defendant’s Motion for Summary Judgment (Doc. 12),

 Plaintiff’s Response in Opposition and Alternative Cross Motion for Summary Judgment

 (Doc. 26), and Defendant’s Response (Doc. 34). Also pending is Defendant’s Motion to

 Strike Paragraphs 7 and 8 of Plaintiff’s Declaration in Support of Summary Judgment

 (Doc. 30), Response (Doc. 37), and Reply (Doc. 41). For the following reasons, summary

 judgment is denied to both parties, and the Motion to Strike is granted in part.

                                            BACKGROUND

         This suit is about whether Aetna Life Insurance Company paid over $292,000 in

 life insurance proceeds to the proper beneficiary. Courtney Murray (“Courtney”) passed

 away and Aetna paid his ex-wife, Cheryl Robinson Glover (“Cheryl”), instead of his wife

 at the time of his death, Odette Murray (“Odette”). Aetna says because it had no notice

 that anyone other than Cheryl was the beneficiary, it is entitled to summary judgment


 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
 Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
 they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
 availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00209-SPC-MRM Document 44 Filed 07/22/20 Page 2 of 10 PageID 651




 based on a statutory defense under Florida law that discharges Aetna from all claims

 under the policy. Fla. Stat. § 627.423. Odette invokes her own statutory savior – Fla.

 Stat. § 732.703 – that voided Cheryl’s interest in the life insurance policy upon Courtney

 and Cheryl’s divorce. But neither saves the day. And there is a genuine dispute of

 material fact as to whether Cheryl remained the beneficiary at the time of Courtney’s

 death.

          Courtney worked at Lee Memorial Health System (“Lee Health”), beginning in

 1981. Through his employment with Lee Health, Courtney had life insurance coverage

 under a group policy issued by Aetna. (Doc. 12-1, the “Policy”). After Courtney began

 employment with Lee Health, he married Cheryl and named her as the sole beneficiary

 (“spouse”) on the Policy. (Doc. 12-4).

          In 2005, Courtney and Cheryl divorced. As part of the divorce, Courtney and

 Cheryl entered into a Marital Settlement Agreement dated November 16, 2005 (Doc. 26-

 3), in which Cheryl agreed to disclaim interest in Courtney’s life insurance policies. And

 Courtney and Cheryl pledged that any existing life insurance policy would benefit their

 minor child (born in 1992) as long as the child was a minor. (Doc. 26-3, at Sec. II.I).

          Courtney and Odette married on September 21, 2006. There is a handwritten note

 in the record, written and signed by Courtney dated February 20, 2007, stating that Odette

 was to be his sole beneficiary on the Policy. (Doc. 26-4). Odette’s Declaration (Doc. 26-

 2, at ¶ 7) states that Courtney faxed this handwritten note to Lee Health’s Human

 Resources Department on February 20, 2007, and there is a fax header with this date on




                                              2
Case 2:20-cv-00209-SPC-MRM Document 44 Filed 07/22/20 Page 3 of 10 PageID 652




 the document.        Aetna disputes the factual assertions made in Odette’s Declaration

 because they are not based on personal knowledge and moves to strike paragraph 7.2

         After Courtney became sick, he completed a Lee Health Life Beneficiary Form

 (“Life Beneficiary Form”), dated November 9, 2016, that designated Odette as the sole

 beneficiary on the Policy. The Life Beneficiary Form states that “[t]he information on this

 form will replace any prior beneficiary designation.” (Doc. 26-6). Odette’s Declaration

 states that Courtney sent the Life Beneficiary Form through interoffice mail to Lee Health’s

 Human Resources Department. (Doc. 26-2, at ¶ 8). Odette further states that Courtney

 contemporaneously called her and said, “I’ve completed the life insurance forms so you

 will be taken care of.” (Doc. 26-2, at ¶ 8). Aetna denies the factual assertions in Odette’s

 Declaration and moves to strike paragraph 8 because it is not based on personal

 knowledge and contains inadmissible hearsay.

         Courtney passed away on April 9, 2018. Odette was in contact with Aetna after

 Courtney’s death and before Aetna paid Cheryl, but it is not clear from the record what

 they discussed. For example, on April 23, 2018, Aetna told Odette that the claim was

 pending for a copy of the “DC” presumably the Death Certificate because on April 26,


 2The Eleventh Circuit has noted that it is not necessary to file a separate motion to strike; instead, a party
 may object to the offensive material under Federal Rule of Civil Procedure 56(c)(2).

         Rule 56(c)(2) explains that “[a] party may object that the material cited to support or dispute
         a fact cannot be presented in a form that would be admissible in evidence.” Fed. R. Civ
         .P. 56(c)(2). Among other changes, Congress amended Rule 56 in 2010 to include this
         language. Before this amendment, parties properly challenged evidence used in a
         summary judgment motion by filing a motion to strike. See Rule 56, advisory committee's
         note to 2010 amendments (“There is no need to file a separate motion to strike.”). The plain
         meaning of these provisions show that objecting to the admissibility of evidence supporting
         a summary judgment motion is now a part of summary judgment procedure, rather than a
         separate motion to be handled preliminarily.

 Campbell v. Shinseki, 546 F. App’x 874, 879 (11th Cir. 2013) (citations omitted). Even so, the Court will
 consider the separately filed Motion to Strike because Aetna references the same evidentiary arguments
 in its Opposition to Plaintiff’s Cross Motion for Summary Judgment (Doc. 34).




                                                       3
Case 2:20-cv-00209-SPC-MRM Document 44 Filed 07/22/20 Page 4 of 10 PageID 653




 2018, Aetna requested a copy of the Death Certificate from Odette, which she provided.

 The Death Certificate states that Courtney’s spouse at the time of his death was Odette.

 (Doc. 26-10, at 15).

          On May 3, 2018, Aetna paid the proceeds of Courtney’s coverage under the Policy

 to Cheryl who had submitted her claim to Aetna electronically. (Doc. 12-1; Doc. 12-3).

 Odette found out, and, not surprisingly, a flurry of activity began. On May 29, 2018,

 Odette identified herself to Aetna as Courtney’s widow and beneficiary and advised that

 she was contesting Aetna’s payment to Cheryl. (Doc. 12-5). On June 4, 2018, Odette

 faxed Lee Health the 2016 Life Beneficiary Form, naming Odette as the sole beneficiary.

 On June 8, 2018, Lee Health emailed the 2016 Life Beneficiary Form to Aetna. By August

 18, 2018, Odette had retained counsel who faxed a copy of the 2007 handwritten note to

 Aetna.

          On June 5, 2019, Aetna denied Odette’s claim for the proceeds. Aetna claims that

 when it paid Cheryl’s claim, Cheryl was the designated sole beneficiary on Courtney’s life

 insurance coverage based on the 1992 form. And Aetna did not have notice of the 2007

 handwritten note, nor the 2016 Life Beneficiary Form, when it paid Cheryl’s claim. So

 Aetna was required by the Policy to pay the proceeds under the most recent beneficiary

 designation on file.

                                  STANDARD OF REVIEW

          Summary judgment is appropriate only when the Court is satisfied that “there is no

 genuine issue as to any material fact” and the moving party is entitled to judgment as a

 matter of law. Fed. R. Civ. P. 56(c). A genuine issue of material fact exists if “the evidence

 is such that a reasonable jury could return a verdict for the nonmoving party.” Anderson




                                               4
Case 2:20-cv-00209-SPC-MRM Document 44 Filed 07/22/20 Page 5 of 10 PageID 654




 v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To defeat summary judgment, the non-

 movant must “go beyond the pleadings, and present affirmative evidence to show that a

 genuine issue of material facts exists.” Porter v. Ray, 461 F.3d 1315, 1320 (11th Cir.

 2006).

          In reviewing a motion for summary judgment, the Court views the evidence and all

 reasonable inferences drawn from it in the light most favorable to the non-movant. See

 Battle v. Bd. of Regents, 468 F.3d 755, 759 (11th Cir. 2006). But “[a] court need not

 permit a case to go to a jury…when the inferences that are drawn from the evidence, and

 upon which the non-movant relies, are ‘implausible.’” Mize v. Jefferson City Bd. of Educ.,

 93 F.3d 739, 743 (11th Cir. 1996) (citations omitted).

                                           DISCUSSION

          Fla. Stat. § 627.423, known as Florida’s “facility of payment statute,” 3 provides:

        Whenever the proceeds or payments under a life or health insurance policy
        ... become payable in accordance with the terms of such policy ... and the
        insurer makes payment thereof in accordance with the terms of the policy
        ..., the person then designated in the policy ... as being entitled thereto shall
        be entitled to receive such proceeds or payments and to give full
        acquittance therefore; and such payments shall fully discharge the insurer
        from all claims under the policy ... unless, before payment is made, the
        insurer has received at its home office written notice by or on behalf of some
        other person that such other person claims to be entitled to such payment
        ...
 Thus, the statute discharges an insured from any action when it pays on a policy if two

 requirements are met: (1) payment made in accordance with the policy terms; and (2) the

 insurer did not receive written notice that another person claims to be entitled to the

 payment. But, as discussed below, there is a genuine dispute of material fact as to the

 second requirement – whether Aetna received written notice of the beneficiary change


 3The Policy states that applicable Federal law and the laws of Florida will apply. (Doc. 12-1, at 60,
 A000166).




                                                  5
Case 2:20-cv-00209-SPC-MRM Document 44 Filed 07/22/20 Page 6 of 10 PageID 655




 under the Policy before it paid Cheryl’s claim. The Court starts with the language of the

 Policy under “Naming Your Beneficiary.”

       You may change your beneficiary at any time by completing a new
       beneficiary designation form. Send the completed form to your employer or
       Aetna. The beneficiary change will be effective on the date you sign a new
       beneficiary designation form.

                                            ...

       Aetna pays life insurance benefits in accordance with the beneficiary
       designation it has on record. Any payment made before Aetna receives
       your request for a beneficiary change will be made to your previously
       designated beneficiary. Aetna will be fully discharged of its duties as to any
       payment made, if the payment is made before Aetna receives notification
       of a change in beneficiary.

 (Doc. 12-1 at 5, A000112). Thus, according to the Policy’s language, Courtney could

 change the beneficiary by sending the completed form to Lee Health or Aetna. There is

 nothing in the record showing that Courtney ever sent a change of beneficiary to Aetna

 directly. Rather, Odette alleges that Courtney sent the change of beneficiary information

 to Lee Health’s Human Resources Department – the 2016 Life Beneficiary Form by

 interoffice mail and the 2007 handwritten note by fax.

    A. The 2016 Life Beneficiary Form

              1. Lee Health

       Federal Rule of Civil Procedure 56(c)(4) requires that declarations used to support

 a motion for summary judgment must be made on personal knowledge. Paragraph 8 of

 Odette’s Declaration is the only evidence the Court has that Courtney sent the Life

 Beneficiary Form to Lee Health’s Human Resources Department, which states:

       8. On November 9, 2016, shortly after being diagnosed with a terminal
       illness, Mr. Murray completed a Lee Health Beneficiary Form naming his
       spouse, Odette Murray, as the sole beneficiary for employee life benefits.
       The form was sent through interoffice mail from Mr. Murray’s Patient




                                             6
Case 2:20-cv-00209-SPC-MRM Document 44 Filed 07/22/20 Page 7 of 10 PageID 656




        Services Office to the Human Resources Department. Mr. Murray
        contemporaneously called Odette and said, “I’ve completed the life
        insurance forms so you will be taken care of.”

 (Doc. 26-2, at ¶ 8). Aetna objects to the first two sentences of paragraph 8 because they

 are not based on personal knowledge. “Once a party makes a Rule 56(c)(2) objection,

 ‘the burden is on the proponent to show that the material is admissible as presented or to

 explain the admissible form that is anticipated.’” Campbell, 546 F. App’x at 879 (quoting

 Fed. R. Civ. P. 56, advisory committee's note to 2010 amendments). Odette responds

 that her marriage to Courtney makes her competent to testify and she personally knows

 of his affairs. Odette also states that Courtney kept records of his affairs, which are in

 Odette’s possession, and that her personal knowledge of the events in paragraph 8 is

 based on her personal conversations with Courtney.

          For support, Odette cites United States v. Stein, in which the Eleventh Circuit

 held that “an affidavit which satisfies Rule 56 of the Federal Rules of Civil Procedure may

 create an issue of material fact and preclude summary judgment even if it is self-serving

 and uncorroborated.” 881 F.3d 853 (11th Cir. 2018). But that is not the only proposition

 that Stein stands for. Stein also noted that a conclusory affidavit will not defeat summary

 judgment. 881 F.3d at 857. That is the situation we have here. Odette declares that

 Courtney completed and sent the Life Beneficiary Form to Lee Health in conclusory

 fashion with no supporting facts, and “[c]onclusory allegations and speculation are

 insufficient to create a genuine issue of material fact.” Glasscox v. City of Argo, 903 F.3d

 1207, 1213 (11th Cir. 2018). “The word ‘conclusory’ may be defined as ‘[e]xpressing a

 factual inference without stating the underlying facts on which the inference is based.’”




                                              7
Case 2:20-cv-00209-SPC-MRM Document 44 Filed 07/22/20 Page 8 of 10 PageID 657




 Espinoza v. Target Corp., No. 9:19-CV-81108, 2020 WL 2813134, at *3 (S.D. Fla. May

 29, 2020) (quoting Black’s Law Dictionary (11th ed. 2019)).

        However, the Court finds that the drastic remedy of striking paragraph 8 is not

 proper. Generally, a motion to strike is denied “unless the matter sought to be omitted

 has no possible relationship to the controversy, may confuse the issues, or otherwise

 prejudice a party.” Simmons v. Royal Caribbean Cruises, Ltd., 423 F. Supp. 3d 1350,

 1352 (S.D. Fla. 2019). Here, the Court cannot say that the information in paragraph 8

 has no possible relationship to this case as additional facts and evidence could come to

 light during discovery, making the statement admissible. See Fed. R. Civ. P. 56(e)(1);

 Fed. R. Civ. P. 56(e)(4) (authorizing the Court to “issue any other appropriate order” when

 “a party fails to properly support an assertion of fact or fails to properly address another

 party’s assertion of fact”). Therefore, the motion to strike paragraph 8 is denied.

               2. Aetna

        It is also disputed whether Aetna received the Life Beneficiary Form before paying

 Cheryl’s claim. To support Odette’s argument, she submits a fax cover sheet (Doc. 26-

 6) claiming to show that Lee Memorial’s Human Resources Manager, Tina Caccamo,

 faxed the Life Beneficiary Form to Aetna on April 10, 2018 - timestamped at 11:10 a.m.,

 refaxed the form on May 31, 2018, and refaxed the form again 8 days later. (Doc. 26, at

 ¶ 24). The fax Odette submitted is two pages (the cover sheet and the Life Beneficiary

 Form). (Doc. 26-6). Aetna disputes it received the Life Beneficiary Form on April 10,

 2018, submitting its own version dated April 10, 2018 - timestamped at 11:13 a.m. (Doc.

 29-1). Aetna’s version is 5 pages, including the cover sheet, and most relevant for

 purposes here, has the 1992 beneficiary designation form naming Cheryl as the sole




                                              8
Case 2:20-cv-00209-SPC-MRM Document 44 Filed 07/22/20 Page 9 of 10 PageID 658




 beneficiary attached. (Doc. 29-1, at 6). So it is clearly disputed whether Aetna received

 the 2016 Life Beneficiary Form before paying Cheryl’s claim and the Court cannot

 reconcile the submissions of the parties at this point.

    B. The 2007 Handwritten Note

        The 2007 handwritten note also does not support summary judgment. To change

 a beneficiary, the Policy required that Courtney use a beneficiary designation form, and

 the handwritten note was not on a form. “The right to change the beneficiary of a life

 insurance policy depends on the contract between the insurer and the insured as

 expressed in the insurance policy.” Cooper v. Muccitelli, 661 So. 2d 52, 53 (Fla. Dist. Ct.

 App. 1995), approved, 682 So. 2d 77 (Fla. 1996). Further, in 2007, Courtney’s child was

 still a minor, and the divorce agreement retained the benefit of the Policy for Courtney’s

 child if she was a minor. For these reasons, Odette’s statements in paragraph 7 of her

 Declaration are not admissible, the Court will strike paragraph 7.

    C. Fla. Stat. § 732.703 (Odette’s Cross Motion)

        Finally, Odette alternatively argues for summary judgment in her favor because

 Fla. Stat. § 732.703 automatically voided Cheryl’s beneficiary designation when Courtney

 and Cheryl divorced. Section 732.703 provides:

        A designation made by or on behalf of the decedent providing for the
        payment or transfer at death of an interest in an asset to or for the benefit
        of the decedent’s former spouse is void as of the time the decedent’s
        marriage was judicially dissolved or declared invalid by court order prior to
        the decedent’s death, if the designation was made prior to the dissolution
        or court order. The decedent’s interest in the asset shall pass as if the
        decedent’s former spouse predeceased the decedent.

 Fla. Stat. § 732.703(2). Based on this statute, Odette contends that Cheryl was no longer

 a beneficiary of the Policy when her and Courtney divorced.




                                              9
Case 2:20-cv-00209-SPC-MRM Document 44 Filed 07/22/20 Page 10 of 10 PageID 659




       Aetna does not dispute that Odette is the rightful beneficiary under Fla. Stat. §

 732.703 but argues this fact does not vitiate the payment and discharge defense afforded

 to Aetna by Fla. Stat. § 627.423. Although there is a dearth of caselaw analyzing the

 intersection between the two statutes, a Florida appeals court has held that “[t]he

 operation of the Florida facility of payment statute presumes that benefits might have

 been paid to someone with an inferior claim.” Schwartz v. Guardian Life Ins. Co. of Am.,

 73 So. 3d 798, 808 (Fla. Dist. Ct. App. 2011) (also noting there is no good-faith

 requirement on applying the statute). Thus, the facility of payment statutory defense

 could still apply even if Cheryl had an inferior claim under Fla. Stat. § 732.703. As a

 result, Odette’s Alternative Cross Motion for Summary Judgment is denied.

       Accordingly, it is now

       ORDERED:

       (1)    Defendant’s Motion for Summary Judgment (Doc. 12) is DENIED.

       (2)    Plaintiff’s Alternative Cross Motion for Summary Judgment (Doc. 26) is

 DENIED.

       (3)    Defendant’s Motion to Strike Paragraphs 7 and 8 (Doc. 30) is GRANTED

 as to paragraph 7 and DENIED as to paragraph 8.

       (4)    Defendant’s Motion to Stay Discovery Pending the Court’s Ruling on

 Summary Judgment (Doc. 40) is DENIED AS MOOT.

       DONE and ORDERED in Fort Myers, Florida this 22nd day of July, 2020.




 Copies: All Parties of Record




                                           10
